Citation Nr: 0421886	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for benefits administered by the Department 
of Veterans Affairs.  


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's son, J.R.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In that decision, the 
RO found that the appellant was not entitled to VA death 
benefits because her husband did not have qualifying service 
as a veteran.  

In September 2003, the appellant presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the Manila RO.  A transcript of this hearing was prepared and 
associated with the claims folder.  


FINDINGS OF FACT

The service department has certified that the appellant's 
deceased husband had no recognized service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criteria of "veteran" for the purpose of the appellant's 
entitlement to VA death benefits have not been met.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

Unlike many questions subject to appellate review, the issue 
of whether the appellant's spouse had qualifying service as a 
veteran, by its very nature, has an extremely narrow focus.  
The RO, in the October 2002 denial letter, and the January 
2003 Statement of the Case (SOC), set forth the law and facts 
in a fashion that clearly and adequately explained the basis 
of its decision.  

The appellant has been advised that her husband's service 
must be certified as qualifying by the appropriate military 
authority.  Although the appellant has submitted various 
documents, she has neither submitted nor made reference to 
any service department records which would tend to establish 
that her husband had qualifying service.  It appears clear, 
therefore, that there are no outstanding records or other 
evidence that could substantiate the claim.  

As will be discussed in greater detail below, the Board 
believes that all facts relevant to determining whether or 
not the appellant's husband had qualifying service as a 
veteran have already been gathered, and that, under these 
facts, there is no basis in the law and regulations for 
providing the benefits the appellant seeks.  

In essence, the Board believes that this is a case in which 
the law and not the evidence is dispositive, and thus, that 
the appeal must be terminated because of the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Under such circumstances, where there is no 
reasonable possibility that providing additional assistance 
would aid in substantiating a claim, VA is not required to 
take any further action to assist the claimant.  38 U.S.C.A. 
§ 5103A(a) (West 2002).  

Accordingly, the Board finds that the assistance and 
notification requirements of the VCAA have been satisfied to 
the extent necessary in this matter.  
Factual Background

The appellant challenges the October 2002 RO determination 
that her deceased husband did not have qualifying military 
service.  The appellant contends that she is eligible for VA 
death benefits by virtue of his alleged service as a member 
of the United States Armed Forces in the Far East (USAFFE).  

In support of her claim, the appellant has submitted a 
February 2001 certificate from the General Headquarters of 
the Armed Forces of the Philippines Office of the Adjutant 
General, which purports to verify the veteran's service.  

Also associated with the claims file are various documents, 
filed by the appellant, that confirm the veteran's service in 
the Philippine Army.  

In addition, during her September 2003 hearing before the 
undersigned, the appellant testified that her husband told 
her that he had service as a guerrilla member of the United 
States Armed Forces in the Far East.  She went on to testify 
that she is now suffering from several illnesses and as a 
result of her husband's many years of service, she should be 
compensated accordingly.  

Law and Regulations

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2003).  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2003).  The term "veteran of any war" means any 
veteran who served in the active military, naval, or air 
service during a period of war.  38 C.F.R. § 3.1(e).  

In addition, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41 (redesignated from 38 C.F.R. §§ 3.8, 3.9 in 66 
Fed. Reg. 66,763, 66,767 (December 27, 2001)).  However, such 
service must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203.

These regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With respect to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as guerrilla. 38 C.F.R. §§ 3.40, 3.41.  

Philippine veterans are not eligible for veterans' benefits 
unless a United States service department documents or 
certifies their service.  Soria v. Brown, 118 F. 3d 747, 749 
(Fed. Cir. 1997).  A service department determination as to 
an individual's service shall be binding and conclusive on 
VA.  This agency does not have the authority to alter the 
findings of the service department.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

Analysis

In the instant case, because the appellant did not submit 
service information meeting the criteria set out under 38 
C.F.R. § 3.203(a), the RO requested verification of the 
claimed military service of the appellant's spouse from the 
National Personnel Records Center.  

In May 1984, the  National Personnel Records Center at St. 
Louis, Missouri certified that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

As noted above, a service department determination as to 
whether an individual had qualifying service is binding on 
VA. The appellant has not submitted additional information 
that would warrant another request for verification.  

The Board notes that the February 2001 certificate submitted 
by the appellant fails to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as it is not 
an official document of the appropriate United States service 
department.  Therefore, this document may not be accepted by 
the Board as verification of her spouse's service for the 
purpose of receiving VA benefits.  
Summary

In summary, based upon the record in this case, the Board 
concludes that the appellant's husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  Thus, he is not considered a "veteran" for 
purposes of establishing eligibility to VA benefits.  
Therefore, the appellant's claim for entitlement to VA death 
benefits must be denied as a matter of law.  See Sabonis, 
supra.


ORDER

The claim for basic eligibility for VA benefits is denied as 
a matter of law.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



